 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     TINA D.,
 8
                                 Plaintiff,            Case No. C19-5057JLR
 9
                   v.                                  ORDER AFFIRMING DENIAL OF
10                                                     BENEFITS
11 COMMISSIONER OF SOCIAL
     SECURITY,
12
                                 Defendant.
13
                                     I.       INTRODUCTION
14
            Plaintiff Tina D. seeks review of the denial of her application for disability
15
     insurance benefits. (See Compl. (Dkt. # 4).) Plaintiff contends that the administrative
16
     law judge (“ALJ”) erred in (1) applying the law of the case doctrine, (2) evaluating the
17

18 medical evidence in the record, (3) finding at step two that Plaintiff did not have a severe

19 impairment of fibromyalgia, (4) evaluating Plaintiff’s symptom testimony, (5) evaluating

20 the lay witness statements in the record, and (6) assessing Plaintiff’s residual functional

21 capacity (“RFC”). (Pl. Op. Br. (Dkt. # 12) at 2.) As discussed below, the court

22 AFFIRMS the final decision of the Commissioner of Social Security (“Commissioner”)

23
     and DISMISSES this case with prejudice.


     ORDER AFFIRMING DENIAL OF BENEFITS - 1
 1                                    II.    BACKGROUND

 2 A.       Procedural History
 3          This is the second time this case is before the court. Plaintiff filed an application
 4
     for disability benefits on October 4, 2012, alleging that her disability began on January 9,
 5
     2010. (See Admin. Record (“AR”) (Dkt. # 8) at 81, 161-67.) Plaintiff alleged that her
 6
     disability began when she was in a car accident. (Id. at 42.) Plaintiff’s claims were
 7
     denied on initial review and on reconsideration. (Id. at 80-102.) On January 8, 2013,
 8
     Plaintiff was in a second car accident, which she alleged worsened her symptoms. (See
 9
     id. at 45.)
10

11          On May 1, 2014, ALJ Ruperta Alexis conducted a hearing on Plaintiff’s claims.

12 (Id. at 36-79.) On August 26, 2014, ALJ Alexis issued a decision denying Plaintiff

13 benefits. (Id. at 15-30.) The Appeals Council denied review. (Id. at 1-3.)

14          On October 11, 2016, Chief U.S. Magistrate Judge Brian Tsuchida issued a

15 decision reversing ALJ Alexis’s decision and remanding the matter for further

16 proceedings. (Id. at 782-803.) Judge Tsuchida held that ALJ Alexis did not err in

17
     discounting Plaintiff’s symptom testimony; in finding that Plaintiff did not have severe
18
     impairments of thoracic outlet syndrome and fibromyalgia; in rejecting the opinions of
19
     Charles May, M.D., Marla Kaufman, M.D.; in accepting the opinions of William
20
     Chalstrom, Ph.D.; and in rejecting the lay witness statements of Cheryl Moore and
21
     Melinda Gauyan. (Id. at 783-802.) Judge Tsuchida held that ALJ Alexis did err,
22
     however, in finding that Plaintiff’s migraine headaches were not a severe impairment; in
23



     ORDER AFFIRMING DENIAL OF BENEFITS - 2
 1 evaluating the opinions of Nancy Henry-Socha, M.D.; and in rejecting the lay witness

 2 statements of Ben D. 1 (Id.) Judge Tsuchida ordered that, on remand, the ALJ “shall

 3 reevaluate [Plaintiff’s] headaches at step two; Dr. Henry-Socha’s medical opinion; the lay

 4
     witness statement from Ben [D.]; and, as necessary, [Plaintiff’s] RFC and the remaining
 5
     steps of the five-step evaluation process.” (Id. at 803.)
 6
            On remand, ALJ Larry Kennedy conducted a hearing at which Plaintiff and a
 7
     vocational expert testified. (Id. at 689-751.) On September 24, 2018, ALJ Kennedy
 8
     issued a decision again denying Plaintiff disability benefits. (Id. at 658-76.) ALJ
 9
     Kennedy noted that he had been directed on remand to reevaluate Plaintiff’s migraine
10

11 headache symptoms, Dr. Henry-Socha’s opinions, and Plaintiff’s husband’s statements.

12 (Id. at 659.) ALJ Kennedy further noted, however, that Judge Tsuchida had not assigned

13 error to any other portion of ALJ Alexis’s decision. (Id.) ALJ Kennedy therefore

14 adopted and incorporated by reference ALJ Alexis’s step two findings other than her

15 findings on migraine headaches, rejection of Plaintiff’s symptom testimony, rejection of

16 the opinions of Dr. May and Dr. Kaufman, treatment of Dr. Chalstrom’s opinion, and

17
     rejection of Ms. Moore’s and Ms. Gauyan’s statements. (Id.)
18
     B.     The ALJ’s Decision
19
            Utilizing the five-step disability evaluation process, 20 C.F.R. § 404.1520, ALJ
20
     Kennedy found:
21
            Step one: Plaintiff did not engage in substantial gainful activity during the period
22

23          1
                Mr. D. was Plaintiff’s husband. (Id. at 250.) His last name has therefore been redacted,
     as it is the same as Plaintiff’s.


     ORDER AFFIRMING DENIAL OF BENEFITS - 3
 1          from her alleged onset date of January 9, 2010, through her date last insured of
            September 30, 2015. See 20 C.F.R. §§ 404.1571-76.
 2
            Step two: Through the date last insured, Plaintiff had the following severe
 3          impairments: Cervical spine degenerative disk disease, depressive disorders
            (including bipolar disorder) and migraine headaches. See 20 C.F.R.
 4
            § 404.1520(c).
 5
            Step three: Through the date last insured, Plaintiff did not have an impairment or
 6          combination of impairments that met or medically equaled the severity of one of
            the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. See 20
 7          C.F.R. §§ 404.1520(d), 404.1525, 404.1526.

 8          RFC: Through the date last insured, Plaintiff could perform sedentary work as
            defined in 20 C.F.R. § 404.1567(a), with exceptions. Plaintiff was limited to
 9          simple and repetitive work activity. She could interact appropriately with the
            public and coworkers, and could focus and concentrate on simple, repetitive,
10
            routine activity.
11
            Step four: Through the date last insured, Plaintiff was unable to perform any past
12          relevant work. See 20 C.F.R. § 404.1565.

13          Step five: Through the date last insured, considering Plaintiff’s age, education,
            work experience, and RFC, there were jobs that existed in significant numbers in
14          the national economy that she could have performed. See 20 C.F.R. §§ 404.1569,
            404.1569(a).
15
     (AR at 658-76.) Based on these findings, ALJ Kennedy found that Plaintiff had not been
16
     under a disability, as defined in the Social Security Act, from the alleged onset date of
17

18 January 9, 2010, through the date last insured of September 30, 2015. (Id. at 676.)

19          Plaintiff did not file written exceptions and the Appeals Council did not assume

20 jurisdiction of the case. (See generally id.) ALJ Kennedy’s decision thus became the

21 Commissioner’s final decision. See 20 C.F.R. § 404.984(d). This appeal followed.

22                                      III.   DISCUSSION
23
            Plaintiff bears the burden of proving she is disabled within the meaning of the


     ORDER AFFIRMING DENIAL OF BENEFITS - 4
 1 Social Security Act. See Meanel v. Apfel, 172 F.3d 1111, 1113 (9th Cir. 1999). Pursuant

 2 to 42 U.S.C. § 405(g), the court may only set aside a denial of social security benefits

 3 when the ALJ’s findings are based on legal error or not supported by substantial evidence

 4
     in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 n.1 (9th Cir. 2005).
 5
     The ALJ is responsible for determining credibility, resolving conflicts in medical
 6
     testimony, and resolving any other ambiguities that exist. Andrews v. Shalala, 53 F.3d
 7
     1035, 1039 (9th Cir. 1995). While the court is required to examine the entire record, it
 8
     may neither reweigh the evidence nor substitute its judgment for that of the ALJ. See
 9
     Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002).
10

11 A.       The ALJ Did Not Err in Applying the Law of the Case Doctrine

12          Plaintiff argues that ALJ Kennedy misapplied the law of the case doctrine. (Pl.

13 Op. Br. at 2-4.) “Under the law of the case doctrine, ‘a court is generally precluded from

14 reconsidering an issue that has already been decided by the same court, or a higher court

15 in the identical case.’” Buck v. Berryhill, 869 F.3d 1040, 1050 (9th Cir. 2017) (quoting

16 Thomas v. Bible, 983 F.2d 152, 154 (9th Cir. 1993)). “The doctrine is concerned

17
     primarily with efficiency, and should not be applied when the evidence on remand is
18
     substantially different, when the controlling law has changed, or when applying the
19
     doctrine would be unjust.” Stacy v. Colvin, 825 F.3d 563, 567 (9th Cir. 2016) (citing
20
     Merritt v. Mackey, 932 F.2d 1317, 1320 (9th Cir. 1991)).
21
            Plaintiff fails to articulate with any specificity what evidence ALJ Kennedy
22
     misapplied the doctrine to. Instead, Plaintiff appears to argue that ALJ Kennedy was
23



     ORDER AFFIRMING DENIAL OF BENEFITS - 5
 1 required to reevaluate all of the evidence, including the evidence for which Judge

 2 Tsuchida affirmed ALJ Alexis’s analysis, because Plaintiff submitted new evidence.

 3 However, new evidence in the record does not automatically mean ALJ Kennedy had to

 4
     reevaluate all of ALJ Alexis’s findings. Plaintiff did not explain how the new evidence
 5
     undermined ALJ Alexis’s findings that were affirmed. “Our adversarial system relies on
 6
     the advocates to inform the discussion and raise the issues to the court. . . . However
 7
     much we may importune lawyers to be brief and to get to the point, we have never
 8
     suggested that they skip the substance of their argument in order to do so.” Indep.
 9
     Towers of Wash. v. Wash., 350 F.3d 925, 929 (9th Cir. 2003). The court will address
10

11 application of the law of the case to the specific pieces of evidence for which Plaintiff has

12 alleged error as necessary, but Plaintiff has not shown that, as a general proposition, ALJ

13 Kennedy erred in applying the law of the case doctrine to the issues on which Judge

14 Tsuchida affirmed ALJ Alexis. See Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d

15 1155, 1161 n.2 (9th Cir. 2008) (declining to address an issue because the appellant failed

16 to argue it with any specificity in his briefing).

17
     B.     The ALJ Did Not Err in Evaluating the Medical Evidence
18
            Plaintiff argues that ALJ Kennedy erred in evaluating the medical evidence and
19
     opinions in the record. (Pl. Op. Br. at 4-8.) Plaintiff argues that ALJ Kennedy erred in
20
     evaluating new evidence submitted on remand, erred in rejecting the opinions of Dr.
21
     Henry-Socha, erred in rejecting the opinions of treating providers Stefan Tolles, M.D.,
22
     and Margaret Griffel, ARNP, and erred in accepting the opinions of three non-examining
23



     ORDER AFFIRMING DENIAL OF BENEFITS - 6
 1 physicians. (Id.) The court will address each argument in turn.

 2          1.     The ALJ Did Not Err in Evaluating the New Evidence
 3          Plaintiff argues that ALJ Kennedy failed to consider new evidence submitted on
 4
     remand. (Pl. Op. Br. at 4-5.) This argument has no merit. ALJ Kennedy cited to and
 5
     discussed the new evidence submitted on remand throughout his opinion. (See AR at
 6
     662-63, 665, 668-74.) ALJ Kennedy was not required to discuss every treatment note in
 7
     the record, as Plaintiff suggests. Plaintiff argues for a different interpretation of the
 8
     evidence, but she has not shown that ALJ Kennedy’s interpretation of the evidence was
 9
     irrational, and thus has not shown error. See Thomas, 278 F.3d at 954.
10

11          2.     The ALJ Did Not Err in Evaluating Dr. Henry-Socha’s Statements

12          Plaintiff argues that ALJ Kennedy erroneously rejected Dr. Henry-Socha’s

13 statements. (Pl. Op. Br. at 6.) Dr. Henry-Socha evaluated Plaintiff on April 29, 2014, as

14 part of a pain management consultation. (AR at 629-34.) Dr. Henry-Socha took a

15 medical history from Plaintiff and performed a physical examination. (Id. at 629-32.)

16 Dr. Henry-Socha opined that Plaintiff’s “pain etiology appears to be multifactorial

17
     including fibromyalgia syndrome, myofascial pain, impaired sleep, [and] psychosocial
18
     stressors such as anxiety, depression, and possible posttraumatic stress disorder from her
19
     motor vehicle accident.” (Id. at 632.) Dr. Henry-Socha further noted that Plaintiff had “a
20
     history of migraine headaches, which could be connected to her history of myofascial
21
     pain as well.” (Id.)
22
            In the first administrative decision, ALJ Alexis rejected Dr. Henry-Socha’s
23



     ORDER AFFIRMING DENIAL OF BENEFITS - 7
 1 statements because Dr. Henry-Socha did not describe reviewing any records and

 2 appeared to rely heavily on Plaintiff’s self-reports. (Id. at 27.) Judge Tsuchida found

 3 error because Dr. Henry-Socha’s evaluation was based at least in part on a physical

 4
     examination, and ALJ Alexis had not provided any basis to support the conclusion that
 5
     Dr. Henry-Socha disregarded her own observations in favor of Plaintiff’s self-reports.
 6
     (Id. at 796-97.)
 7
            On remand, ALJ Kennedy reevaluated Dr. Henry-Socha’s statements and again
 8
     rejected them. (Id. at 671-72.) ALJ Kennedy reasoned that Dr. Henry-Socha’s
 9
     statements “d[id] not contain a medical opinion per se” because they did not contain any
10

11 statements about vocational restrictions. (Id. at 671.) ALJ Kennedy further rejected Dr.

12 Henry-Socha’s statements because they used equivocal language that “indicate[d] that the

13 doctor was unsure of a diagnosis regarding [Plaintiff’s] pain complaints.” (Id. at 672.)

14 Finally, ALJ Kennedy rejected Dr. Henry-Socha’s statements because they related to

15 conditions that were found not to be medically determinable impairments, a

16 determination Judge Tsuchida previously affirmed. (See id. at 672, 790-93, 795.)

17
            Plaintiff has failed to show that ALJ Kennedy harmfully erred. See Ludwig v.
18
     Astrue, 681 F.3d 1047, 1054 (9th Cir. 2012) (citing Shinseki v. Sanders, 556 U.S. 396,
19
     407-09 (2009)) (holding that the party challenging an administrative decision bears the
20
     burden of proving harmful error). ALJ Kennedy was correct that Dr. Henry-Socha’s
21
     statements did not include any functional or vocational restrictions. (See AR at 629-34.)
22
     There was therefore nothing for ALJ Kennedy to accept or reject in terms of Plaintiff’s
23



     ORDER AFFIRMING DENIAL OF BENEFITS - 8
 1 RFC. See Turner v. Comm’r of Soc. Sec., 613 F.3d 1217, 1223 (9th Cir. 2010).

 2 Moreover, to the extent Plaintiff argues that Dr. Henry-Socha’s findings support

 3 Plaintiff’s testimony, that is only relevant to whether ALJ Kennedy correctly analyzed

 4
     Plaintiff’s testimony (which is discussed below), not to whether ALJ Kennedy correctly
 5
     analyzed Dr. Henry-Socha’s statements. It is also a request for a different interpretation
 6
     of the evidence rather than a showing that ALJ Kennedy’s interpretation was irrational.
 7
     As such, Plaintiff has failed to show harmful error. See Thomas, 278 F.3d at 954.
 8
            3.     The ALJ Did Not Err in Rejecting Dr. Tolles and Ms. Griffel’s Opinions
 9
            Plaintiff argues that ALJ Kennedy erred in rejecting the opinions of treating
10

11 providers Dr. Tolles and Ms. Griffel. (Pl. Op. Br. at 6-7.) The record contains two

12 statements from Ms. Griffel, one of which was cosigned by Dr. Tolles. (See AR at

13 1603-08.) ALJ Kennedy addressed the statements separately, and the court will do the

14 same. (See id. at 674.)

15          In a letter dated March 14, 2018, Dr. Tolles and Ms. Griffel reported that Plaintiff
16 had been diagnosed with a number of conditions, and opined that “[t]hese diagnoses may

17
     interfere with [Plaintiff’s] ability to work at times due to increased symptoms.” (Id. at
18
     1603.) ALJ Kennedy gave the opinions in this letter “no weight.” He reasoned that the
19
     letter “d[id] not contain any specific vocational limitations, and d[id] not indicate whether
20
     it pertain[ed] to the period prior to the [sic] September 2015.” (Id. at 674.) ALJ Kennedy
21
     further noted that many of the diagnoses listed in the letter had been found not to be
22
     medically determinable impairments. (Id.) And, to the extent the statement that the
23



     ORDER AFFIRMING DENIAL OF BENEFITS - 9
 1 diagnoses “may interfere” with Plaintiff’s ability to work could be considered a

 2 vocational limitation, ALJ Kennedy found that it was too ambiguous to be useful. (Id.)

 3          As an initial matter, ALJ Kennedy failed to note that Dr. Tolles cosigned this
 4
     statement, and instead described it as solely containing the opinions of Ms. Griffel. (See
 5
     AR at 674.) This error was not a harmful in and of itself, but it does raise the bar ALJ
 6
     Kennedy had to clear to support rejecting the opinions. An ALJ need only provide
 7
     germane reasons to reject the opinions of a nurse practitioner. Dale v. Astrue, 823 F.3d
 8
     941, 943 (9th Cir. 2016) (citing Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012)).
 9
     But an ALJ may only reject the opinions of a treating doctor when contradicted if the
10

11 ALJ provides “specific and legitimate reasons that are supported by substantial evidence

12 in the record for so doing.” Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1996) (citing

13 Andrews, 53 F.3d at 1042). ALJ Kennedy’s reasons for rejecting the opinions of Dr.

14 Tolles and Ms. Griffel contained in the March 2018 letter must therefore be specific and

15 legitimate, as opposed to merely germane.

16          Plaintiff has again failed to show that ALJ Kennedy harmfully erred. See Ludwig,
17
     681 F.3d at 1054 (citing Shinseki, 556 U.S. at 407-09). ALJ Kennedy reasonably
18
     discounted the opinions in the March 2018 letter because there was no statement that they
19
     related to the alleged disability period of January 9, 2010, to September 30, 2015, which
20
     limited the statement’s usefulness. See Vincent ex rel. Vincent v. Heckler, 739 F.2d 1393,
21
     1395 (9th Cir. 1984). ALJ Kennedy further reasonably discounted the opinions in the
22
     March 2018 letter because they were too ambiguous to be useful. See King v. Comm’r of
23



     ORDER AFFIRMING DENIAL OF BENEFITS - 10
 1 Soc. Sec. Admin., 475 F. App’x 209, 210 (9th Cir. 2012).

 2          Ms. Griffel also completed a physical medical source statement, dated April 11,
 3 2018. 2 (AR at 1604-08.) Ms. Griffel opined that Plaintiff had functional limitations in

 4
     sitting, standing, walking, lifting, carrying, twisting, stooping, crouching, climbing
 5
     ladders, climbing stairs, moving her head, reaching, handling, and fingering. (Id.) Ms.
 6
     Griffel originally wrote that the earliest date that these limitations applied was January
 7
     21, 2018, but someone crossed the year out and changed it to 2013. (See id. at 1607.)
 8
            ALJ Kennedy gave Ms. Griffel’s April 2018 opinions little weight. (Id. at 674.)
 9
     Because the April 2018 statement was not signed by Dr. Tolles, ALJ Kennedy only
10

11 needed to provide germane reasons for rejecting the opinions in it. See Dale, 823 F.3d at

12 943 (citing Molina, 674 F.3d at 1111). ALJ Kennedy first reasoned that the record did

13 not indicate who changed the year Plaintiff’s symptoms began from 2018 to 2013. (AR

14 at 674.) This was not a legitimate reason to reject Ms. Griffel’s April 2018 opinions.

15 The year change looks to be in the same handwriting as the rest of the document, and if

16 ALJ Kennedy believed the record was ambiguous, he should have contacted Ms. Griffel

17
     to clarify whether she changed the form.
18
            ALJ Kennedy further reasoned that the severity of limitations to which Ms. Griffel
19
     opined were unsupported by and inconsistent with her treatment notes. (Id.) Plaintiff has
20
     failed to show harmful error. See Ludwig, 681 F.3d at 1054 (citing Shinseki, 556 U.S. at
21
     407-09). ALJ Kennedy noted that Ms. Griffel’s treatment notes showed few to no issues
22

23
            2
                This statement contains a signature line for Dr. Tolles, but no signature. (Id. at 1608.)


     ORDER AFFIRMING DENIAL OF BENEFITS - 11
 1 with gait abnormality, weakness, sensation deficits, or other abnormalities in the upper or

 2 lower extremities. (AR at 674, 1064, 1067-68, 1198, 1202, 1206, 1209, 1217, 1223,

 3 1227-28, 1236, 1240, 1244-45, 1249, 1258, 1262.) ALJ Kennedy further noted that

 4
     Plaintiff regularly denied many of the symptoms Ms. Griffel indicated as rationale for her
 5
     opined limitations. (Id. at 674, 1175-76, 1186, 1194, 1202, 1206, 1209, 1217, 1223,
 6
     1227-28, 1236, 1240, 1244-45, 1249, 1258, 1262.) Although these records are not as
 7
     unanimously contrary to Ms. Griffel’s opinions as ALJ Kennedy suggested, Plaintiff has
 8
     not shown that ALJ Kennedy unreasonably interpreted them. Therefore, Plaintiff has
 9
     failed to show that ALJ Kennedy harmfully erred in rejecting Ms. Griffel’s April 2018
10

11 opinions.

12         4.     The ALJ Did Not Err in Accepting the Non-Examining Doctors’ Opinions

13         Plaintiff argues that ALJ Kennedy erred in giving the “most weight” to the

14 opinions of three non-examining doctors. (Pl. Op. Br. at 8.) Plaintiff makes no specific

15 argument, stating only that ALJ Kennedy should have given more weight to the opinions

16 in the record from the treating and examining physicians. (See id.) Plaintiff has failed to

17
     show that ALJ Kennedy erred in weighing the opinions of the treating and examining
18
     doctors, so Plaintiff has failed to show that ALJ Kennedy erred in giving the most weight
19
     to the opinions of the non-examining doctors.
20
     C.    The ALJ Did Not Err at Step Two in Finding That Fibromyalgia Was Not a
21         Severe Impairment
22         Plaintiff argues that ALJ Kennedy erred at step two of the disability evaluation
23 process by finding that Plaintiff did not have a severe impairment of fibromyalgia. (Pl.



     ORDER AFFIRMING DENIAL OF BENEFITS - 12
 1 Op. Br. at 7-8.) Plaintiff’s argument is the same as the argument she made before Judge

 2 Tsuchida. (See AR at 795.) Although additional evidence was submitted, the outcome

 3 remains the same. Plaintiff has failed to show harmful error.

 4
            ALJ Kennedy found that Plaintiff’s alleged fibromyalgia was not a severe
 5
     impairment. (Id. at 662.) ALJ Kennedy, following the same reasoning as ALJ Alexis,
 6
     found that fibromyalgia was not a medically determinable impairment because “the
 7
     record does not reflect the diagnostic criteria required in the regulations, including the
 8
     requirement to rule out other possible conditions prior to diagnosing fibromyalgia.” (Id.)
 9
     Only medically determinable impairments can be considered severe impairments at step
10

11 two of the disability evaluation process. See 20 C.F.R. § 404.1520(c). Fibromyalgia was

12 thus not a severe impairment at step two.

13          Plaintiff points to diagnoses of fibromyalgia, but fails to address the problem ALJ

14 Kennedy noted: The absence of evidence that Plaintiff’s providers ruled out other

15 possible conditions prior to diagnosing fibromyalgia. (See AR at 662.) Under Social

16 Security Ruling (“SSR”) 12-2p, 2012 WL 3104869 (July 25, 2013), fibromyalgia can

17
     only be deemed a medically determinable impairment if there is “[e]vidence that other
18
     disorders that could cause the symptoms or signs were excluded.” Id. at *3. “Other
19
     physical and mental disorders may have symptoms or signs that are the same or similar to
20
     those resulting from [fibromyalgia]. Therefore, it is common in cases involving
21
     [fibromyalgia] to find evidence of examinations and testing that rule out other disorders
22
     that could account for the person’s symptoms and signs.” Id. All Plaintiff has done is
23



     ORDER AFFIRMING DENIAL OF BENEFITS - 13
 1 argue that her providers diagnosed her with fibromyalgia. (See Pl. Op. Br. at 7-8; Pl.

 2 Reply Br. (Dkt. # 14) at 6-7.) She has not pointed to any evidence showing that these

 3 providers ruled out other disorders that could cause her symptoms. Plaintiff has

 4
     consequently failed to show that ALJ Kennedy harmfully erred at step two in finding that
 5
     fibromyalgia was not a severe impairment.
 6
     D.    The ALJ Did Not Harmfully Err in Discounting Plaintiff’s Testimony
 7
           Plaintiff argues that ALJ Kennedy erred in discounting Plaintiff’s symptom
 8
     testimony. (Pl. Op. Br. at 8-15.) Judge Tsuchida affirmed ALJ Alexis’s decision to
 9
     discount Plaintiff’s symptom testimony from the first hearing and her written statement in
10

11 the record at that time. (AR at 783-88.) Plaintiff testified again at the second hearing,

12 and ALJ Kennedy analyzed that testimony as part of his decision. (See id. at 667-71,

13 689-751.)

14         The Ninth Circuit has “established a two-step analysis for determining the extent

15 to which a claimant’s symptom testimony must be credited.” Trevizo v. Berryhill, 871

16 F.3d 664, 678 (9th Cir. 2017). The ALJ must first determine whether the claimant has

17
     presented objective medical evidence of an impairment that “‘could reasonably be
18
     expected to produce the pain or other symptoms alleged.’” Id. (quoting Garrison v.
19
     Colvin, 759 F.3d 995, 1014-15 (9th Cir. 2014)). At this stage, the claimant need only
20
     show that the impairment could reasonably have caused some degree of the symptoms;
21
     she does not have to show that the impairment could reasonably be expected to cause the
22
     severity of the symptoms alleged. Id. ALJ Kennedy found that Plaintiff met this first
23



     ORDER AFFIRMING DENIAL OF BENEFITS - 14
 1 step. (AR at 667.)

 2          If the claimant satisfies the first step, and there is no evidence of malingering, the
 3 ALJ may only reject the claimant’s testimony “‘by offering specific, clear and convincing

 4
     reasons for doing so. This is not an easy requirement to meet.’” Trevizo, 871 F.3d at 678
 5
     (quoting Garrison, 759 F.3d at 1014-15). In evaluating the ALJ’s determination at this
 6
     step, the court may not substitute its judgment for that of the ALJ. Fair v. Bowen, 885
 7
     F.2d 597, 604 (9th Cir. 1989). As long as the ALJ’s decision is supported by substantial
 8
     evidence, it should stand, even if some of the ALJ’s reasons for discrediting a claimant’s
 9
     testimony fail. See Tonapetyan v. Halter, 242 F.3d 1144, 1148 (9th Cir. 2001).
10

11          ALJ Kennedy found Plaintiff’s symptom testimony “not entirely consistent with”

12 the medical record and Plaintiff’s activities. (AR at 667-71.) ALJ Kennedy separately

13 analyzed Plaintiff’s allegations regarding her migraine headaches, her general pain, and

14 her mental health. (Id.) The court will do the same.

15          1.     The ALJ Did Not Harmfully Err in Discounting Plaintiff’s Testimony
                   Regarding the Severity of Her Headache Symptoms
16
            Plaintiff testified that she suffered from migraine headaches every day, which
17

18 caused blurred vision and intense pain. (Id. at 43, 51, 55, 61-62, 715, 721.) Plaintiff

19 testified that she was in a third car accident in March 2015 that caused her migraines to

20 worsen. (Id. at 711, 720.)

21          ALJ Kennedy discounted Plaintiff’s migraine testimony because he found that the

22 medical record was not consistent with the severity of symptoms Plaintiff alleged. (Id. at

23 668-69.) An ALJ may reject a claimant’s symptom testimony when it is contradicted by



     ORDER AFFIRMING DENIAL OF BENEFITS - 15
 1 the medical evidence. See Carmickle, 533 F.3d at 1161 (citing Johnson v. Shalala, 60

 2 F.3d 1428, 1434 (9th Cir.1995)). But the ALJ must explain how the medical evidence

 3 contradicts the Plaintiff’s testimony. See Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir.

 4
     1993). ALJ Kennedy met this standard.
 5
            ALJ Kennedy focused on two features of the medical record. First, Plaintiff
 6
     regularly denied to her providers many of the symptoms she alleged in her testimony.
 7
     (AR at 668.) For example, Plaintiff alleged daily headaches with severe pain, blurred
 8
     vision, and vomiting. (See id. at 43, 55, 721.) But Plaintiff commonly denied these
 9
     symptoms to her doctors. (See id. at 525-26, 535-40, 558-64, 635-45, 1174-1220,
10

11 1230-49.) Furthermore, ALJ Kennedy noted that Plaintiff “did not miss, reschedule, or

12 cancel appointments at a frequency consistent with her allegations of daily, debilitating

13 migraine symptoms.” (Id. at 669.)

14          Second, ALJ Kennedy noted that Plaintiff’s presentation at examinations was

15 largely normal. (Id. at 298-307, 527, 537, 546, 646, 668-69, 1067-68, 1182-1202, 1232,

16 1240.) This finding rests on shakier ground as some of the records to which ALJ

17
     Kennedy cited do not address headache symptoms, and others indicate some issues
18
     associated with Plaintiff’s neck, which was a potential cause of her headaches. (See, e.g.,
19
     id. at 540, 632, 1061, 1082, 1098, 1103, 1228, 1236, 1245.) Nonetheless, ALJ Kennedy
20
     was entitled to resolve ambiguities in the evidence, and Plaintiff has not shown that ALJ
21
     Kennedy’s interpretation here was unrasonable. See Thomas, 278 F.3d at 954.
22
            ALJ Kennedy gave two other reasons for discounting Plaintiff’s headache
23



     ORDER AFFIRMING DENIAL OF BENEFITS - 16
 1 symptom testimony, neither of which withstands scrutiny. First, ALJ Kennedy

 2 discounted Plaintiff’s headache symptom testimony because Plaintiff had only received

 3 conservative treatment for her condition. (See id. at 669.) In reality, Plaintiff had been

 4
     prescribed multiple pain medications, including oxycodone, and eventually received
 5
     Botox injections. (See id. at 1064, 1068, 1077-1125.) Pain treatment with opioids is
 6
     generally not considered conservative treatment. See Kager v. Astrue, 256 F. App’x 919,
 7
     923 (9th Cir. 2007) (finding error where the ALJ discounted the plaintiff’s testimony
 8
     based on a lack of significant pain therapy, when the plaintiff had been prescribed opioid
 9
     medications). ALJ Kennedy thus erred in rejecting Plaintiff’s headache symptom
10

11 testimony on this basis.

12          Second, ALJ Kennedy discounted Plaintiff’s headache symptom testimony

13 because he found it inconsistent with Plaintiff’s ability to care for her children. (AR at

14 669.) ALJ Kennedy pointed to two records allegedly showing that Plaintiff cared for her

15 children (one of whom was a teenager), but neither record provides enough information

16 to contradict Plaintiff’s allegations. (See id. at 525-26 (noting only that Plaintiff was two

17
     months postpartum and spent time with her family), 1103 (noting only that Plaintiff spent
18
     much of her time “at home with kids”). The court will not do the ALJ’s job for him by
19
     combing the record to look for conflicts supporting his determination. See Burrell v.
20
     Colvin, 775 F.3d 1133, 1138 (9th Cir. 2014) (“Our decisions make clear that we may not
21
     take a general finding—an unspecified conflict between [the plaintiff’s] testimony about
22
     daily activities and her reports to doctors—and comb the administrative record to find
23



     ORDER AFFIRMING DENIAL OF BENEFITS - 17
 1 specific conflicts.”).

 2          Although ALJ Kennedy’s analysis of Plaintiff’s symptom testimony was not free
 3 from error, Plaintiff has failed to show harmful error. See Ludwig, 681 F.3d at 1054

 4
     (citing Shinseki, 556 U.S. at 407-09). ALJ Kennedy’s determination that Plaintiff’s
 5
     symptom testimony was contradicted by the medical evidence survives regardless of ALJ
 6
     Kennedy’s errors, so those errors were “inconsequential to the ultimate disability
 7
     determination.” Carmickle, 533 F.3d at 1162. Those errors were thus harmless. Id.
 8
            2.     The ALJ Did Not Harmfully Err in Discounting Plaintiff’s Testimony
 9                 Regarding the Severity of Her Other Pain Symptoms
10          Plaintiff testified that, in addition to her migraines, she had pain in her neck and
11
     shoulders, and sciatica, primarily in the right leg. (AR at 715.) Plaintiff testified that
12
     these symptoms remained the same from her onset date until her third car accident in
13
     March 2015, at which time her symptoms worsened. (Id. at 723-24.) Plaintiff alleged
14
     that she had difficulty sitting for extended periods of time because her legs or feet would
15
     swell, and her sciatica would flare up. (Id. at 734.) She alleged that she needed to lean
16
     up against something when standing in one position to avoid issues. (Id. at 734-35.)
17

18          ALJ Kennedy rejected this testimony as not entirely consistent with the medical

19 record. (Id. at 669.) He adopted and incorporated ALJ Alexis’s analysis—which Judge

20 Tsuchida upheld—regarding Plaintiff’s testimony from the 2014 hearing. (Id.) ALJ

21 Kennedy rejected Plaintiff’s new testimony as inconsistent with the overall medical

22 evidence, including her normal presentation on examination, and her receipt of

23 conservative treatment. (Id. at 669-70.)



     ORDER AFFIRMING DENIAL OF BENEFITS - 18
 1          ALJ Kennedy did not err in rejecting Plaintiff’s testimony regarding her other pain

 2 symptoms. As ALJ Kennedy noted, Plaintiff displayed normal range of motion in her

 3 neck and upper extremities. (See id. at 669-70, 1198, 1202, 1232, 1245.) Plaintiff

 4
     showed no gait issues or abnormality in lower extremity function. (Id. at 670, 1064,
 5
     1067-68, 1082, 1092, 1103, 1111-12, 1198, 1202, 1232, 1245.) Plaintiff was prescribed
 6
     only basic treatment, although her receipt of opioid medication weakens reliance on this
 7
     as a reason to reject Plaintiff’s other pain testimony. See Kager, 256 F. App’x at 923.
 8
     Nonetheless, the medical evidence to which ALJ Kennedy cited reasonably supported his
 9
     decision to reject Plaintiff’s testimony regarding her other pain symptoms. See
10

11 Carmickle, 533 F.3d at 1161 (citing Johnson, 60 F.3d at 1434).

12          3.     The ALJ Did Not Harmfully Err in Discounting Plaintiff’s Testimony
                   Regarding the Severity of Her Mental Health Symptoms
13
            Plaintiff did not testify to mental health symptoms at the 2018 hearing, other than
14
     those tied to her migraine and pain symptoms. (See AR at 709-35.) ALJ Kennedy
15
     correctly noted this, stating that Plaintiff “testified to limitations due to migraines and
16
     musculoskeletal pain, but mentioned mental restrictions only briefly.” (Id. at 670.) ALJ
17

18 Kennedy went on to reject any of Plaintiff’s mentions of mental restrictions, noting that

19 Plaintiff did not receive any specialized mental health treatment, “made only episodic

20 complaints of mental symptoms, and typically denied such symptoms altogether,” and

21 presented normally on clinical examination. (Id. at 670-71.) ALJ Kennedy also noted

22 that Plaintiff was able to drive a car, which he found to contradict Plaintiff’s testimony.

23 (Id. at 671.)



     ORDER AFFIRMING DENIAL OF BENEFITS - 19
 1         Plaintiff has failed to show that ALJ Kennedy harmfully erred in rejecting

 2 Plaintiff’s testimony regarding her mental health symptoms. See Ludwig, 681 F.3d at

 3 1054 (citing Shinseki, 556 U.S. at 407-09). As ALJ Kennedy noted, Plaintiff did not

 4
     testify to any specific mental health symptoms at the 2018 hearing. (See AR at 670,
 5
     709-35.) There was therefore nothing for ALJ Kennedy to account for in the RFC. This
 6
     alone makes any possible error harmless, as it had no effect on the ultimate outcome here.
 7
     See Carmickle, 533 F.3d at 1161 (citing Johnson, 60 F.3d at 1434).
 8
     E.    The ALJ Did Not Harmfully Err in Discounting the Lay Witness Statements
 9
           Plaintiff argues that ALJ Kennedy erred in evaluating lay witness statements from
10

11 Mr. D. and Ms. Moore. (Pl. Op. Br. at 15-18.) Judge Tsuchida held that ALJ Alexis

12 erred in rejecting Mr. D.’s statement, but did not err in rejecting a 2014 statement from

13 Ms. Moore. (AR at 800-01.) Per the law of the case doctrine, the court will not revisit

14 evaluation of Ms. Moore’s 2014 statement. See Buck, 869 F.3d at 1050. However, Ms.

15 Moore submitted a second statement in 2016, after Judge Tsuchida’s decision, so the

16 court will address ALJ Kennedy’s treatment of that statement.

17
           1.     The ALJ Did Not Harmfully Err in Rejecting Mr. D’s Statement
18
           Plaintiff argues that ALJ Kennedy erred in rejecting a written statement from Mr.
19
     D. (Pl. Op. Br. at 15-17.) Mr. D. submitted a written statement, dated April 24, 2014,
20
     reporting that Plaintiff had a litany of symptoms and limitations. (AR at 250-55.) ALJ
21
     Alexis rejected Mr. D.’s statement because she found it inconsistent with the medical
22
     evidence regarding Plaintiff’s headaches, and inconsistent with the medical record
23



     ORDER AFFIRMING DENIAL OF BENEFITS - 20
 1 regarding Plaintiff’s physical limitations. (See id. at 26.) Judge Tsuchida found that ALJ

 2 Alexis erred because ALJ Alexis failed to adequately explain how the evidence to which

 3 she cited was inconsistent with Mr. D.’s statements. (See id. at 801.)

 4
            ALJ Kennedy discounted Mr. D.’s statement because it “generally reflects the
 5
     same allegations made by [Plaintiff], allegations that are not entirely consistent with the
 6
     overall record for the reasons discussed at length above.” (Id. at 672.) ALJ Kennedy
 7
     further explained that Mr. D.’s statements regarding the severity of Plaintiff’s migraines,
 8
     as well as issues sitting and walking, were inconsistent with the objective medical
 9
     evidence, including conservative treatment. (Id.)
10

11          ALJ Kennedy did not harmfully err in rejecting Mr. D.’s statement. ALJ Kennedy

12 reasonably determined that Mr. D. did not describe any limitations beyond those Plaintiff

13 herself described. (See id. at 672.) ALJ Kennedy therefore justifiably rejected Mr. D.’s

14 statement for the same reasons he rejected Plaintiff’s testimony. See Molina, 674 F.3d at

15 1122.

16          2.     The ALJ Did Not Harmfully Err in Rejecting Ms. Moore’s 2016 Statement
17
            Plaintiff argues that ALJ Kennedy erred in rejecting a statement Ms. Moore
18
     submitted in October 2016. (Pl. Op. Br. at 17-18.) In that 2016 statement, Ms. Moore
19
     reported her observations of Plaintiff’s symptoms and limitations. (AR at 981-88.)
20
     Much like his treatment of Mr. D.’s statement, ALJ Kennedy found that Ms. Moore’s
21
     statements reflected the same allegations made by Plaintiff, and were not entirely
22
     consistent with the record for the same reasons as Plaintiff’s testimony. (Id. at 674-75.)
23



     ORDER AFFIRMING DENIAL OF BENEFITS - 21
 1          ALJ Kennedy did not harmfully err in rejecting Ms. Moore’s statement. ALJ

 2 Kennedy reasonably determined that Mr. D. did not describe any limitations beyond

 3 those Plaintiff herself described. (See id.) ALJ Kennedy therefore justifiably rejected

 4
     Ms. Moore’s statement for the same reasons he rejected Plaintiff’s testimony. See
 5
     Molina, 674 F.3d at 1122.
 6
     F.     The ALJ Did Not Err in Assessing Plaintiff’s RFC
 7
            Plaintiff argues that ALJ Kennedy erred in assessing Plaintiff’s RFC, and erred by
 8
     based his step five findings on that RFC assessment. (Pl. Op. Br. at 18.) This argument
 9
     is derivative of Plaintiff’s other arguments, as it is based on the contention that ALJ
10

11 Kennedy failed to properly evaluate Plaintiff’s symptom testimony, the medical evidence,

12 and the lay witness testimony. (See id.) Because the court has found that ALJ Kennedy

13 did not err in his assessment of that evidence, Plaintiff’s argument fails. See

14 Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008) (holding that an ALJ

15 has no obligation to include limitations in the RFC that are based on properly rejected

16 evidence).

17
                                       IV.    CONCLUSION
18
            For the foregoing reasons, the Commissioner’s final decision AFFIRMED and this
19
     case is DISMISSED with prejudice.
20
            DATED this 15th day of October, 2019.


                                                       A
21

22

23                                                     JAMES L. ROBART
                                                       United States District Judge


     ORDER AFFIRMING DENIAL OF BENEFITS - 22
